Citation Nr: 0932321	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for degenerative joint 
disease of the right knee, associated with right knee 
patellofemoral pain syndrome, greater than 10 percent from 
February 19, 2004.  

2.  Entitlement to an initial rating for degenerative joint 
disease of the right knee, associated with right knee 
patellofemoral pain syndrome, greater than 20 percent from 
August 3, 2004.  

3.  Entitlement to a separate compensable rating for 
degenerative joint disease of the right knee, associated with 
right knee patellofemoral pain syndrome, based on limitation 
of extension.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The Veteran had active duty from November 1973 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Previously, a rating decision in May 1998 had granted service 
connection for right knee patellofemoral pain syndrome, which 
was rated 10 percent.  A rating decision in March 2005 
assigned a separate rating for degenerative joint disease of 
the right knee, associated with the patellofemoral pain 
syndrome, with a 10 percent rating from February 19, 2004, 
and a 20 percent rating, effective from August 3, 2004.  As 
noted in the Board's September 2005 decision under a 
different docket number, the Board concluded that a May 2005 
letter from the Veteran's attorney was a notice of 
disagreement (NOD) with the initial disability evaluation for 
the separately-evaluated degenerative joint disease of the 
right knee.  Pursuant to the Board's remand instructions, the 
RO issued a statement of the case (SOC) concerning this issue 
in February 2006, to which the Veteran's attorney responded 
later that month.  In that response, the attorney 
specifically stated that the Veteran "wishes to appeal the 
only issue listed in the SOC which denied an initial 
evaluation of 10% from February 19, 2004 and 20% from August 
3, 2004."

The Board also notes that a February 2006 rating decision 
also granted service connection for chondromalacia patella of 
the right knee with degenerative changes and assigned a 
disability evaluation of 10 percent effective from December 
1, 1980.  The Veteran, however, has not expressed 
disagreement with that action and, hence, the issue is not 
before the Board on appeal.  The issue before the Board is 
limited to that stated by the Veteran's attorney in her 
February 2006 statement.  Nonetheless, in light of action 
taken herein, the Board has added the third issue listed 
above.  


In April 2008, the Board remanded this case for the RO to 
give the Veteran proper notice concerning increased rating 
claims and to schedule him for an examination to evaluate his 
right knee disability.  The Veteran underwent a VA 
compensation examination of his right knee disability in May 
2008.  However, because that examination was inadequate, the 
Board again remanded the case in December 2008 to schedule 
the Veteran for another examination.  The requested 
development has been completed and the case is now ready for 
final appellate consideration.  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that, prior to 
August 3, 2004, degenerative joint disease of the right knee, 
associated with right knee patellofemoral pain syndrome, was 
manifest by flexion that was limited to not less than 90 
degrees by pain.  

2.  The greater weight of the evidence shows that, beginning 
August 3, 2004, degenerative joint disease of the right knee, 
associated with right knee patellofemoral pain syndrome, was 
manifest by flexion that was limited to approximately 15 
degrees by pain.  

3.  The greater weight of the evidence shows that, beginning 
March 10, 2009, degenerative joint disease of the right knee, 
associated with right knee patellofemoral pain syndrome, was 
manifest by extension that was limited to 10 degrees by pain.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 10 percent for degenerative joint disease of the right 
knee, associated with right knee patellofemoral pain 
syndrome, from February 19, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 5260 (2008).  


2.  The criteria are met for a 30 percent rating for 
degenerative joint disease of the right knee, associated with 
right knee patellofemoral pain syndrome, beginning August 3, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 5260 (2008).  

3.  The criteria are met for a separate 10 percent rating for 
degenerative joint disease of the right knee, associated with 
right knee patellofemoral pain syndrome, based on limitation 
of extension, beginning March 10, 2009.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

This appeal involves the Veteran's claim that the severity of 
his service-connected degenerative joint disease of the right 
knee warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  The Board observes that the issues on appeal indeed 
already reflect staged ratings for the Veteran's right knee 
disability.  

The Board notes that the Veteran's service-connected right 
knee disability consists of several components, the 
evaluation of only one of which is currently before the Board 
on appeal.

Service connection is in effect for right knee patellofemoral 
pain syndrome, rated as 10 percent disabling pursuant to 
Diagnostic Code 5257 effective from December 1, 1998.  The 
Board notes that a September 2005 Board decision denied an 
increased rating for patellofemoral pain syndrome of the 
right knee.  The Veteran did not appeal that decision to the 
Court.  Therefore, the Board's decision on that issue is 
final and the issue is not currently before the Board.  

Service connection is in effect for chondromalacia of the 
right knee with degenerative changes, evaluated as 10 percent 
disabling under Diagnostic Code 5099-5014 from December 1, 
1980 to February 19, 2004.  The Veteran has not appealed the 
action taken by the RO in the February 2006 rating decision 
that granted service connection and assigned this rating 
decision.  Consequently, this issue is also not before the 
Board on appeal.

Service connection is also in effect for degenerative joint 
disease, right knee, associated with right knee 
patellofemoral pain syndrome, evaluated using Diagnostic Code 
5010-5260 as 10 percent disabling from February 19, 2004 and 
as 20 percent disabling from August 3, 2004.  The initial 
evaluation of this disability is the sole issue now before 
the Board on appeal, as detailed in the INTRODUCTION section, 
above.

As noted above, the Veteran's right knee patellofemoral pain 
syndrome disability is rated under Code 5257 for other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  The Rating Schedule states that 
degenerative arthritis (degenerative joint disease) is to be 
rated on the basis of limitation of motion of the joint under 
the appropriate diagnostic codes.  The Schedule also provides 
that evaluation of the same manifestations of a disability 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  Therefore, manifestations that are 
attributable to patellofemoral pain syndrome cannot be 
considered in rating degenerative joint disease of the 
Veteran's right knee.  

Significantly, VA's Rating Schedule, 38 C.F.R. Part 4, 
specifically provides that degenerative arthritis, which is 
the disability at issue in this case, is to be rated on the 
basis of limitation of motion of the joint involved.  Code 
5003.  

Limitation of flexion of the leg to 60 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.  

Prior to 1999, few medical records are available that provide 
any assessment of the function of the Veteran's right knee.  
The service treatment records note his complaint of pain in 
his knees, but flexion of the right knee was always recorded 
to be possible to 120 degrees or better, including on his 
separation examination in September 1977.  A private examiner 
in April 1979 indicates that the Veteran was receiving 
physical therapy for pain in his knees, but range of motion 
of the right knee was again noted to be normal.  

Another private physician in May 1998 noted the Veteran's 
complaint of "pretty severe pain" throughout both legs, 
from the hip to the soles of his feet, primarily when he 
would be on his feet, but even lying down.  On examination, 
flexion of each knee was accomplished to 115 degrees when he 
was lying on his back, but only to 90 degrees when lying on 
his stomach.  The examiner noted that he had a lot of pain 
with range of motion.  

On examination in the VA clinic, range of motion of the right 
knee was noted to be from 0 to 105 degrees in January 1999 
and 0 to 90 degrees in July 1999.  The examiner in July 1999 
indicated that the Veteran "did not relax well for either 
knee because of discomfort."  He was noted to complain of 
anterior and medial pain at the end of flexion.  The Veteran 
indicated that he needed Percocet for his pain, but his main 
complaint at that time related to his left knee.  

On VA compensation examination in February 2001, range of 
motion of the right knee was recorded as 0 to 90 degrees.  
The examiner did not record painful motion, but stated that 
the Veteran's knee conditions had become "quite disabling 
for him."  

Another VA compensation examination was conducted on February 
21, 2004.  That examiner recorded flexion of the right knee 
to 135 degrees and noted that extension of the knee was 
normal at 0 degrees.  He indicated, however, that there was a 
20 percent magnification of pain during flare-ups and an 
additional 20 percent reduction in range of motion after 
repetitive movements, as well as weakened movements and 
excess fatigability after repetitive motion.  

On August 3, 2004, a chiropractor, using a goniometer, 
recorded flexion of the right knee to 85 degrees, but he 
indicated that pain was elicited at 15 degrees and noted that 
normal flexion was 135 degrees.  He also noted right knee 
extension to "Negative 5 degrees - Normal is 0 degrees.  
Pain was elicited immediately."  The exact significance of 
those findings, i.e., whether they represent painful 
hyperextension of the knee or actual limitation of extension, 
and hence their application in rating the disability, is 
unclear.  

Another VA compensation examination was conducted in January 
2005.  On that examination, flexion was accomplished to 40 
degrees actively and 90 degrees passively.  Extension was 
noted to be full.  Painful motion was not recorded.  

Pursuant to the Board's remand in April 2008, a VA 
compensation examination was conducted in May 2008.  The 
Veteran indicated that the pain in his right knee had 
increased since his examination in 2004 and limited his 
ability to stand more than two minutes or to walk more than 
half a block.  The pain was reportedly constant at 5/10, 
increasing to 7-8/10 on weight-bearing and activity.  The 
Veteran stated that his work required walking, that he had 
significant pain the entire day while walking, and that he 
had increased pain at the end of the day.  The examiner 
recorded flexion as 0 to 75 degrees, both actively and 
passively, with pain beginning at 0 degrees.  He indicated 
that there was no addition limitation of motion on repetitive 
use.  Range of motion data for extension were not recorded.  
The examiner indicated that the effect of the disability on 
the Veteran's daily activities varied from none to severe, 
depending on the level of activity.  The Veteran reported 
that he had been off work for one month during the previous 
year due to his right knee.  

In December 2008, the Board again remanded the case to have 
an examiner comment on the effect of the disability on the 
Veteran's employment and to distinguish, to the extent 
possible, manifestations due to patellofemoral pain syndrome 
from those due to degenerative joint disease.  The Veteran 
reported to the examiner in March 2009 that his right knee 
pain was constant at 9/10, and that he had noticed an 
increase in stiffness and pain over the previous year.  
Although previous examiners had noted that the Veteran's gait 
favored his left leg, the examiner stated that the Veteran 
had a slight limp on the right.  Flexion was recorded to 80 
degrees and extension of the right knee was limited by 
10 degrees.  The examiner reported there was objective 
evidence of pain with active motion, but no other limitation, 
following repetitive motion.  The Veteran told the examiner 
that, on account of his right knee, he had lost one week of 
work during the past year.  It was noted that the disability 
had significant effects on his occupation, causing decreased 
mobility, problems with lifting and carrying, and pain; it 
was also noted, however, that the Veteran had been assigned 
sedentary activity at work due to problems with his neck and 
shoulders.  The examiner indicated that the disability 
limited the Veteran's ability to do housework, exercise, and 
get dressed.  The examiner commented that examination of the 
right knee was difficult, as the Veteran appeared to be in 
constant pain and was guarded with range of motion of the 
knee.  Consequently, the examiner indicated that it was 
difficult to determine whether the Veteran's right knee pain 
was due to his patellofemoral pain syndrome or 
osteoarthritis, as the pain involved the whole joint and the 
area of the patella.

Other VA and private treatment records between 1999 and 2009 
note the Veteran's complaint of pain in various joints and 
his back, including his knees, and indicate that he was 
taking narcotics for his pain.  But none of those records 
provides any objective assessment of the function of the 
right knee.  

Prior to the February 2004 VA compensation examination, the 
limited medical evidence showed painful flexion of the 
Veteran's right knee, limited to no less than 90 degrees, 
although the point where flexion was limited by pain was not 
recorded.  

Further, the clinical findings of the February 2004 VA 
compensation examiner do not meet the criteria for more than 
a 10 percent rating under Code 5260, even considering the 
additional pain, limitation of motion, weakened movement, and 
excess fatigability after repeated motion that was noted by 
that examiner.  

Beginning with the August 2004 chiropractic report, flexion 
of the right knee has been recorded as varying between 40 
degrees and 85 degrees, which findings, on their face, also 
do not meet the criteria for more than a 10 percent rating.  
However, the chiropractor noted on August 3, 2004 that pain 
was elicited at 15 degrees of flexion.  The January 2005 VA 
examiner, on the other hand, did not record any painful 
motion.  Nevertheless, the VA compensation examiner in May 
2008 seemed to indicate that pain was present throughout the 
entire range of motion in flexion, beginning at 0 degrees of 
flexion.  The examiner in December 2008 noted that there was 
objective evidence of pain on motion, but he also did not 
record the point in the testing at which pain began.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the greater weight of the medical evidence shows that 
flexion of the right knee has been limited by pain at 
approximately 15 degrees, beginning with the private 
chiropractic report on August 3, 2004.  That finding meets 
the criteria for a 30 percent rating under Code 5260.  No 
higher rating is provided by Code 5260.  

The Board also observes that the most recent VA examiner in 
March 2009 noted that extension of the Veteran's right knee 
was limited to 10 degrees.  That finding precisely meets the 
criteria for a 10 percent rating under Code 5261, and no 
more.  No other examiner has specifically recorded any 
limitation of extension of the Veteran's right knee.  The 
Board notes the finding of the August 2004 private examiner 
regarding extension to "Negative 5 degrees."  However, 
because that finding is not clear and because it is 
inconsistent with all other findings prior to March 2009, the 
Board accords the August 2004 finding minimal probative 
weight.  Moreover, there is no evidence of any additional 
limitation of extension on repetitive use.  So, a rating 
greater than 10 percent is not warranted on that basis.  

Therefore, Board concludes that a separate 10 percent rating 
should be assigned for degenerative joint disease of the 
right knee, based on limitation of extension, under Code 
5261, effective from March 10, 2009, the date of the most 
recent VA compensation examination.  See VAOPGCPREC 9-2004 
(separate ratings under Code 5260 and Code 5261 may be 
assigned for disability of the same joint).  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In this case, the Schedule is not inadequate.  The Board 
observes that a 30 percent rating is the maximum rating 
allowed under Code 5260, although higher ratings are 
available under Code 5261.  But, as discussed above, 
objective findings meeting the schedular criteria for higher 
ratings have not been shown.  In addition, it has not been 
shown that the service-connected right knee disability alone 
has required frequent periods of hospitalization or produced 
marked interference with the Veteran's employment.  The Board 
recognizes that the Veteran has essentially asserted that 
pain in his right knee does cause marked interference with 
his employment.  The Board observes that VA's Rating Schedule 
is itself based on the effect of disabilities on employment.  
As noted previously, the ratings prescribed by the Schedule 
are in fact based on the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1.  Clearly, the Schedule contemplates varying degrees of 
interference with employment.  Consideration of an 
extraschedular rating is warranted, however, when the 
evidence reflects, among other factors, marked interference 
with employment.  In this case, none of the competent medical 
evidence of record shows a finding of marked interference 
with employment caused by the Veteran's service-connected 
right knee disability and he has not submitted documentation 
of any accommodations made by his employer on account of the 
right knee disability or any documentation of excessive time 
off due to the disability.  Moreover, the clinical findings 
and comments by examiners appear to fit squarely within the 
criteria of the relevant diagnostic codes.  The Board finds 
that the evidence as a whole does not support a finding that 
the right knee disability has presented such an exceptional 
or unusual disability picture at any time during the appeal 
period as to warrant referral for consideration for an 
extraschedular rating.  38 C.F.R. § 3.321(b).  

In summary, the Board concludes that the criteria are not met 
for an initial rating for degenerative joint disease of the 
right knee, associated with right knee patellofemoral pain 
syndrome, greater than 10 percent prior to August 3, 2004.  
However, a 30 percent rating is assigned, based on limitation 
of flexion, beginning August 3, 2004.  Further, a separate 10 
percent rating is assigned, based on limitation of extension, 
effective March 10, 2009.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In this case, VA satisfied its duty to notify by a September 
2003 letter from the agency of original jurisdiction (AOJ) to 
the appellant, which informed the appellant of what evidence 
was required to substantiate his claims, and of his and VA's 
respective duties for obtaining evidence.  The required 
notice was provided before the adverse decision in March 
2005.  Although the appellant has the right to content-
complying notice and proper subsequent VA process, he has 
received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, in March 2006, the RO notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, for an increased-compensation claim, § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the ratings at issue 
in this case arose from the initial rating assigned for 
degenerative joint disease of the right knee, associated with 
right knee patellofemoral pain syndrome.  The Court has 
specifically distinguished increased rating claims from 
claims arising from the rating initially assigned for a 
service-connected disability.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the more detailed, Vazquez-
Flores-compliant notice required pursuant to is not 
applicable in this case.  Nevertheless, in May 2008, the RO 
sent the Veteran a letter containing the notice complying 
with Vazquez-Flores.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded multiple VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

An initial rating greater than 10 percent for degenerative 
joint disease of the right knee, associated with right knee 
patellofemoral pain syndrome, from February 19, 2004, is 
denied.  

A 30 percent rating for degenerative joint disease of the 
right knee, associated with right knee patellofemoral pain 
syndrome, based on limitation of flexion, beginning August 3, 
2004, is granted, subject to the law and regulations 
governing the award of monetary benefits.  

A separate 10 percent rating for degenerative joint disease 
of the right knee, associated with right knee patellofemoral 
pain syndrome, based on limitation of extension, effective 
March 10, 2009, is granted, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


